NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAMID MICHAEL HEJAZI,                           No. 21-35711

                Plaintiff-Appellant,            D.C. No. 6:19-cv-00149-MK

 v.
                                                MEMORANDUM*
MARK T. ESPER, Secretary, Department of
the Army; UNITED STATES
DEPARTMENT OF THE ARMY; U.S.
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Hamid Michael Hejazi appeals pro se from the district court’s judgment

dismissing his employment action alleging discrimination. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for

failure to serve the summons and complaint under Federal Rule of Civil Procedure

4(m). Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We

affirm.

      The district court did not abuse its discretion by dismissing Hejazi’s action

because Hejazi failed to effect proper service of the summons and complaint after

being given notice and opportunities and directives to do so and failed to show

good cause for his failure to serve. See Fed. R. Civ. P. 4(m) (outlining the

requirements for proper service and explaining that a district court may dismiss for

failure to serve after providing notice and absent a showing of good cause for

failure to serve); In re Sheehan, 253 F.3d at 512-13 (discussing good cause and the

district court’s broad discretion to dismiss an action).

      AFFIRMED.




                                           2                                   21-35711